Parker, C. J.,
delivered the opinion of the Court. In the action of Cabot vs. De Grand, upon the same bill on which the present action is brought, the plaintiff failed, because he did not show a title under the present plaintiffs, to whom the bill had been specially endorsed by Mason. It appeared that, when the bill was accepted, it stood payable to Nevins fy Co., or their order; and it was thought unsafe to allow the special endorsement to be stricken out after acceptance, as it might enable the finder, or any one who might come dishonestly by the bill, to procure payment of it. Therefore, although De Grand had no reason to doubt Cabot’s right to the bill, when presented by him for payment, with full evidence that Nevins &f Co. had transferred it, —yet, upon general principles, it was found that De Grand was not liable to that plaintiff on his acceptance.
The plaintiffs in the present suit, to whom the bill has been returned by Cabot, now move to be permitted to restore the bill to the situation it was in when it was accepted; and it being very clear that the words, now moved to be restored, were stricken out with honest intentions, and that the acceptor has in no way been prejudiced thereby, or can be, in any way, injured by the restoration, justice requires, and the law allows, it to be done. The bill never having been assigned by the now plaintiffs, to take effect as was intended, the property remains in them, and they have a right to maintain this action.

Defendant defaulted.